John I. Purtle, Justice, concurring in part, dissenting in part. I concur with the majority in reversing the chancery court decree but disagree with affirmance of the judgment of the circuit court. This whole affair appears to be a matter of conflict over personalities. However, before a board terminates its superintendent of schools I feel that he should be afforded all procedural and substantative due process. The Board of Directors for a school district are the employees of the people in the district in a sense. The school does not belong to the directors, they are merely managing it on behalf of the people in the district. In the present case it appears that on the critical meeting date about 300 people were present with the hope and expectation that they would at least see what their Board was doing and hopefully be permitted to express their views in the matters considered by the Board. The Board rebuffed them in their efforts. Perhaps the tone of the whole series of meetings was established when the president of the Board called the first special meeting on July 18, 1978, and directed the superintendent not to notify the public or the press about the meeting. I view with suspicion any action taken by a Board following such directive. Nevertheless, when the Board met on July 31, 1978, the first item of business was a motion to go into executive session. The motion did not carry unanimously as required by the Board policy. In this session it is obvious that the Board determined its subsequent course of action in terminating the employment of Dr. Barham. Although there were no minutes of the executive session reflecting any official action and no action was taken after the meeting was resumed in public, it is obvious that a decision was made by at least some of the Board members in executive session. Dr. Barham’s attorneys pleaded with the Board to make the charges against Dr. Barham public but were unsuccessful. The following day the president of the Board mailed Barham a letter stating specific charges. All Board members subsequently stated that this letter was not approved by the other members, either in executive or public session. Therefore, in my opinion, these charges, whatever they were, were the personal charges of the president of the Board and since the Board did not take action on the charges they were never officially before the Board. It is entirely possible that if the Board had taken the public into its confidence and revealed to them the nature of the charges and the action taken thereon these suits would not have been filed. In view of the open violation of the Freedom of Information Act and the strongly suspect action taken in executive session, I would declare the meeting to have had no legal effect and would require the Board to redo its action in a manner consistent with the statements herein.